Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 1 of 25



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION
                          CASE NO.: 19-24441-CIV-ALTONAGA/Goodman


  C.W., a minor, by and through her
  father, natural guardian and next
  Friend, F.W.

         Plaintiffs,

  vs.

  NCL (BAHAMAS) LTD., a
  Bermuda corporation d/b/a
  NORWEGIAN CRUISE LINES,

         Defendant.


  ________________________________________________/

            DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

         Defendant,      NCL     (BAHAMAS)          LTD.,    d/b/a    NORWEGIAN           CRUISE       LINE

  (“Norwegian”), by and through undersigned counsel and pursuant to the Federal Rules of Civil

  Procedure and Local Rules of the United States District Court for the Southern District of Florida,

  hereby files its Motion to Dismiss Plaintiff’s Complaint [D.E. 1], with prejudice, and states:

                                            INTRODUCTION

         This is a maritime, personal injury action in which Plaintiff, C.W., a passenger on

  Defendant’s vessel the Norwegian Pearl, alleges that she was assaulted by passenger Shawn Lu.

         Plaintiff’s Complaint alleges the following claims against Norwegian: Negligence –

  Vicarious Liability (Count I); Negligence – Direct Liability (Count II); Fraud by Concealment

  (Count III); and Negligence Per Se (Count IV). In addition to compensatory damages, Plaintiff




    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 2 of 25



  seeks punitive damages with respect to each claim. Pursuant to Rule 12(b)(6) of the Federal Rules

  of Civil Procedure, Defendant submits that Plaintiff’s Complaint must be dismissed with prejudice.

                                      MEMORANDUM OF LAW

         A. Legal Standard

         “A pleading that states a claim for relief must contain…a short and plain statement of the

  claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion

  to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

  relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009) (quoting Bell

  Atlantic Corp. v. Twombly, 127 S.Ct. 1955, 1974 (2007)). “A claim has facial plausibility when

  the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Id. (citing Twombly, 127 S.Ct. at 1965). Although

  the pleading standard “does not require ‘detailed factual allegations’”, it does demand “more than

  an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (citing Twombly, 127 S.Ct.

  at 1964-65). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

  elements of a cause of action will not do.’” Id. (quoting Twombly, 127 S.Ct. at 1964-65). “Nor

  does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

  Id. (citing Twombly, 127 S.Ct. at 1966). A complaint’s “[f]actual allegations must be enough to

  raise a right to relief above the speculative level.” Twombly, 127 S.Ct. at 1965. “[C]onclusory

  allegations, unwarranted deductions of facts or legal conclusions masquerading as facts will not

  prevent dismissal.” Oxford Asset Management, Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir.

  2002) (citation omitted). When plaintiffs “have not nudged their claims across the line from

  conceivable to plausible, their complaint must be dismissed.” Twombly, 127 S.Ct. at 1974.




                                                      2
                               CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 3 of 25



         B. Applicable Law and Subject Matter Jurisdiction

         Incidents occurring on navigable waters and/or bearing a significant relationship to

  traditional maritime activities are governed by federal maritime law. See Kermarec v. Compagnie

  Generale Transatlantique, 358 U.S. 625 (1959); Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d

  1332, 1334 (11th Cir. 1984); Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1321 (11th Cir.

  1989). Here, Plaintiff alleges that the subject incident occurred while she was a passenger on

  Defendant’s cruise ship, Norwegian Pearl. U.S. maritime law governs this lawsuit.

         This matter is before the court pursuant to 28 U.S.C. § 1333, admiralty and maritime

  jurisdiction. See [D.E. 1, ¶5]. This court does not have diversity jurisdiction as both Plaintiff and

  Defendant are aliens.

         C. Counts I & II: Negligence

         Counts I and II of Plaintiff’s Complaint allege claims of negligence against Norwegian

  under theories of vicarious and direct liability, respectively. These counts warrant dismissal as a

  shotgun pleading and because Plaintiff fails to state a valid cause of action.

             1. Shotgun Pleading

         From a procedural standpoint, Plaintiff’s negligence counts should be consolidated and/or

  clarified; the separately pled vicarious and direct liability claims overlap in their allegations and

  constitute a clear example of a “shotgun pleading”, failing to provide reasonable clarity as to how

  each theory of liability is distinct and/or distinguishable from the other.

         Fed. R. Civ. P. 10(b) states: “If doing so would promote clarity, each claim founded on a

  separate transaction or occurrence – and each defense other than a denial – must be stated in a

  separate count or defense.” “Moreover, the failure to identify claims with sufficient clarity to

  enable the defendant to frame a responsive pleading constitutes a ‘shotgun pleading’ that violates



                                                      3
                               CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 4 of 25



  Rule 8(a)(2).” Johnson v. Carnival Corporation, Case No. 19-cv-23167-BLOOM/Louis, 2020 WL

  128179 at *2 (S.D. Fla. 2020) (citation omitted). “Shotgun pleadings fail to make the connection

  between ‘the substantive count and the factual predicates…[such that] courts cannot perform their

  gatekeeping function with regard to the averments of [the claim].’” Id. (citation omitted). The

  Eleventh Circuit has identified various types or categories of “shotgun pleadings”; “[t]he unifying

  characteristic of all types of shotgun pleadings is that they fail to one degree or another, and in one

  way or another, to give the defendants adequate notice of the claims against them and the grounds

  upon which each claim rests.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321-

  23 (11th Cir. 2015) (footnote omitted).

           In Count I, Plaintiff enumerates alleged negligent acts and omissions committed by and/or

  on the part of the vessel’s crew that render Norwegian vicariously liable for the subject incident

  [D.E. 1, ¶37(a)-(cc)]. In Count II, which begins with a restatement – verbatim - of the first five

  paragraphs of Count I1, Plaintiff enumerates alleged negligent acts and omissions committed by

  Norwegian that render it directly liable for the incident. [¶46(a)-(g)]. However, the seven proffered

  ways in which Norwegian was allegedly directly negligent simply mirror the ways in which it was

  allegedly vicariously negligent vis-a-vis the very same conduct and incident.

           For example, in Count II (direct liability), Plaintiff alleges that “Norwegian failed to adopt

  reasonably careful protocols, policies and procedures for providing security services to

  minor passengers in a bar environment.” [D.E. 1, ¶46(a)] (emphasis added). In Count I

  (vicarious liability), Plaintiff proffered the same exact allegation, claiming that “Norwegian

  through its crewmembers at all material times failed to implement reasonably careful protocols,

  policies and procedures for providing security services to minor passengers in a bar


  1
      Compare [¶¶41-45] to [¶¶32-36].

                                                        4
                                 CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
      FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 5 of 25



  environment.” [¶37(i)] (emphasis added). Similarly, in Count II (direct liability), Plaintiff alleges

  that “Norwegian at all material times failed to employ, furnish or deploy adequate numbers of

  competently trained and credentialed crew members for supervising shipboard

  programming for adolescents.” [¶46(b) & ¶46(d)] (emphasis added). In Count I (vicarious

  liability), Plaintiff proffered the same essential allegation(s), claiming that “[t]here were an

  inadequate number of crewmembers to supervise adolescents onboard and at Entourage”

  [¶37(a)], “[c]rewmembers supervising adolescents onboard and at Entourage were inadequately

  trained to perform their duty of supervision” [¶37(b)], and “[c]rewmembers supervising

  adolescents onboard and at Entourage were not sufficiently experienced in supervising

  adolescent and youth programming” [¶37(c)].

           As these examples clearly illustrate, Plaintiff’s separate negligence counts are completely

  conflated with one another; Count II alleges the very same bases for holding Norwegian directly

  liable for the subject incident as Count I asserts in seeking to hold it vicariously liable based on

  the very same conduct2. This poorly veiled attempt to get multiple “bites at the apple” represents

  a clear and conspicuous sign of a shotgun pleading.

           Notably, in recently granting a cruise line’s motion to dismiss an injured cruise passenger’s

  Complaint, a court in this very district cited the propensity of Plaintiff’s current counsel for

  employing shotgun pleadings. In Johnson v. Carnival Corporation, the Court admonished current

  counsel for doing so, stating: “[a]t the outset, the Court notes that Plaintiff’s counsel have already

  been advised multiple times in several cases about the disfavor with which the courts in this District



  2
    For the sake of brevity, Defendant has only provided two examples of such conflation; additional
  evidence can be found by comparing the following allegations from Counts I and II: (1) [¶46(c)]
  vs.[¶37(m)]; (2) [¶46(e)] vs. [¶37(b)]; (3) [¶46(f)] vs. [¶37(h), ¶37(i), & ¶37(cc)]; (4) [¶46(g)] vs.
  [¶37(j) & ¶37(k)].

                                                        5
                                 CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
      FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 6 of 25



  and Circuit view shotgun pleadings. The Eleventh Circuit has repeatedly and unequivocally

  condemned shotgun pleadings as a waste of judicial resources. ‘Shotgun pleadings, whether filed

  by plaintiffs or defendants, exact an intolerable toll on the trial court’s docket, lead to unnecessary

  and unchanneled discovery, and impose unwarranted expense on the litigants, the court and the

  court’s para-judicial personnel and resources. Moreover, justice is delayed for the litigants who

  are ‘standing in line,’ waiting for their cases to be heard.’” Case No. 19-cv-23167-BLOOM/Louis,

  2020 WL 128179 at *2 (S.D. Fla. 2020) (quoting Jackson v. Bank of Am., N.A., 898 F.3d 1348,

  1356-57 (11th Cir. 2018) (citation omitted)). The Court further noted that “Plaintiff’s counsel has

  had at least seven complaints in maritime personal injuries cases stricken or dismissed on the basis

  that they constitute shotgun pleadings. Rather than constituting the ‘preferences of one judge,’

  which are not ‘rules of civil procedure or even local rules of this district,’ as Plaintiff contends, the

  orders in these cases are the Court properly applying federal pleading standards. Moreover, each

  Court has repeatedly determined that Plaintiff’s counsel’s complaints fail for the exact same

  reasons.” Id. (internal citations omitted)3.

           In the case at bar, Plaintiff utilizes essentially identical allegations and factors to assert that

  Norwegian is both vicariously liable for the alleged negligent acts and omissions of its

  crewmembers and directly liable for the very same actions and/or inaction. However, Norwegian,

  as an entity, can only act through its employees for all intents and purposes. Alleging negligence

  against Norwegian both directly and vicariously is therefore redundant. In doing so, Plaintiff fails



  3
   For the Court’s reference, the Complaints referred to in Johnson are: (1) Noon v. Carnival Corp.,
  Case No. 1:18-cv-23181-KMW, ECF Nos. [12], [23]; (2) Elliott-Savory v. Royal Caribbean
  Cruises LTD., Case No. 1:19-cv-23662-RNS, ECF No. [4]; (3) Humphreys v. Carnival Corp.,
  1:18-cv-24783-RNS, ECF No. [5]; (4) Lucas v. Royal Caribbean Cruises, LTD., 1:19-cv-20914-
  RNS, ECF No. [5]; (5) Corgiat v. Carnival Corp., 1:19-cv-20577-RNS, ECF No. [4]; (6) Ortega
  v. Royal Caribbean Cruises, Ltd., 1:19-cv-22453-RNS, ECF No. [5].

                                                        6
                                 CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
      FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 7 of 25



  to provide adequate notice of the distinct grounds upon which each individual negligence claim

  rests and thus precludes Defendant from being able to frame a responsive pleading. As pled, the

  allegations render it impossible to ascertain the distinct bases for each theory of negligence

  liability. Plaintiff’s Complaint clearly constitutes a shotgun pleading and must be dismissed.

             2. Failure to State a Valid Cause of Action

         From a substantive perspective, Plaintiff’s negligence claims warrant dismissal pursuant to

  Fed. R. Civ. P. 12(b)(6) for failing to state a claim upon which relief can be granted. Plaintiff’s

  claims for vicarious and direct negligence liability: (1) impose a broader duty of care than that

  which is mandated under accepted and established federal maritime principles; (2) lack sufficient

  factual support and necessary allegations to establish a breach of Defendant’s duty of care; and (3)

  fail to establish the plausibility that the assailant’s intervening criminal conduct was foreseeable.

         In analyzing a maritime tort case, courts rely upon general principles of negligence law.

  Chaparro v. Carnival Corp., 693 F.3d 1333, 1336 (11th Cir. 2012) (citing Daigle v. Point Landing,

  Inc., 616 F.2d 825, 827 (5th Cir. 1980)). In such cases, a carrier by sea “is not liable to passengers

  as an insurer, but only for its [own] negligence.” Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d

  1332, 1334 (11th Cir. 1984) (citing Kermarec v. Compagnie Generale Transatlantique, 358 U.S.

  625, 632 (1959)). “To plead negligence, a plaintiff must allege that (1) the defendant had a duty to

  protect the plaintiff from a particular injury; (2) the defendant breached that duty; (3) the breach

  actually and proximately caused the plaintiff’s injury; and (4) the plaintiff suffered actual harm.”

  Chaparro, 693 F.3d at 1336 (citation omitted).

          In terms of the duty owed, “a shipowner owes the duty of exercising reasonable care

  towards those lawfully aboard the vessel who are not members of the crew.” Kermarec, 358 U.S.

  at 630 (citations omitted). “[T]he benchmark against which a shipowner’s behavior must be



                                                      7
                               CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 8 of 25



  measured is ordinary reasonable care under the circumstances, a standard which requires, as a

  prerequisite to imposing liability, that the carrier have had actual or constructive notice of the risk-

  creating condition, at least where…the menace is one commonly encountered on land and not

  clearly linked to nautical adventure.” Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1322 (11th

  Cir. 1989).

         With specific regard to assault-based negligence claims in the maritime context, courts in

  this district have recognized that “[w]here an attack on a passenger is carried out by a non-

  crewmember, such as a criminal intruder or a fellow passenger, courts apply the standard of

  ordinary care under the circumstances to determine whether the cruise line should be held liable.”

  Doe v. Royal Caribbean Cruises, Ltd., No. 11-23323-CIV, 2011 WL 6727959 at *2 (S.D. Fla.

  2011) (citation omitted). “Under this standard, ‘a party may be liable in negligence for intervening

  criminal acts if the acts are foreseeable.’” Id. (citation omitted); see also H.S. v. Carnival

  Corporation, Case No. 16-20331-CIV-KING, 2016 WL 6583693 at *3 (S.D. Fla. 2016) (citing

  Bullock v. Tamiami Trail Tours, Inc., 266 F.2d 326, 331 (5th Cir. 1959)) (“Additionally, with

  respect to the causation element, where an intervening criminal act is the cause of a plaintiff’s

  injury, carriers may only be liable in negligence where the intervening criminal act was

  foreseeable.”). “Where the intervening act is a criminal act of a third party, and because a person

  usually has no reason to foresee the criminal acts of another, the criminal act generally breaks the

  chain of causation and thus the original negligence of the defendant cannot be the proximate cause

  of the injury resulting from the intervening criminal act.” Sosa v. Coleman, 646 F.2d 991, 993 (5th

  Cir. 1981) (citations omitted).

         In Counts I and II for vicarious and direct negligence liability, the Complaint alleges that

  Norwegian owed Plaintiff “a duty of reasonable care for [her] safety and security.” [D.E. 1, ¶33,



                                                      8
                               CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 9 of 25



  ¶42; emphasis added], citing Kermarec v. Compagnie Generale Transatlantique in support of this

  proposition. However, Kermarec does not impose a specific duty on a ship owner to protect a

  passenger’s “safety and security”. Instead, Kermarec simply provides that a ship owner must

  “exercis[e] reasonable care towards those lawfully aboard the vessel who are not members of the

  crew.” Kermarec, 358 U.S. at 630. Similarly, the Eleventh Circuit has held that “the benchmark

  against which a shipowner’s behavior must be measured is ordinary reasonable care under the

  circumstances”. Keefe, 867 F.2d at 1322. In neither case did the court reference a ship owner’s

  specific duty with respect to passenger safety and/or security. In fact, the Eleventh Circuit has

  specifically recognized that a ship owner is not liable to passengers as an insurer of their safety.

  Kornberg, 741 F.2d at 1334. Thus, Norwegian’s only duty with respect to Plaintiff here was the

  general duty to exercise ordinary reasonable care under the circumstances. Defendant had no

  specific duty with respect to Plaintiff’s safety and security.

         In the Complaint’s “Preliminary Liability and Damage Allegations Common to all Counts”

  [D.E. 1, ¶¶10-31], Plaintiff lays out the factual allegations upon which the negligence claims are

  based. A close look at these allegations reveals that they are lacking in key elements of factual

  support necessary to render the claims plausible beyond a speculative level.

          Plaintiff alleges that on the date of incident, an adult male passenger, Shawn Lu (hereafter,

  “Lu”), whom she estimated to be approximately thirty years old, approached her in the pool area

  and “initiated a brief conversation”. [D.E. 1, ¶19]. There is no indication and/or allegation that this

  brief conversation was sexual and/or inappropriate in nature, that Lu was aware of Plaintiff’s status

  as a minor, or that Plaintiff made him aware of her minority.

         Later the same day, Plaintiff allegedly asked her parents for permission to attend “a youth

  pool party” hosted by the Entourage teen club on Deck 12. [D.E. 1, ¶20]. The Complaint alleges



                                                      9
                               CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 10 of 25



   that “[t]he pool party was advertised as limited, like other Entourage programming, to teenagers

   between the ages of 13-17.” Id. However, Plaintiff fails to allege that, or specify if, the pool and/or

   pool area was closed off to all guests except for the teen pool party participants or whether the

   party was held in the midst of the ship’s general passengers (i.e. who were also free to be present

   in the general pool area)45.

            This distinction is crucial, as the Complaint proceeds to allege that at the pool party, Lu

   approached Plaintiff again “despite appearing to be approximately 30 years old”. [D.E. 1, ¶22]. If

   the age-restricted party was taking place at a time when the ship’s general guests were permitted

   to be present and utilize the pool/pool area as well – even if these other guests were not permitted

   to participate in the actual activities of the party itself – then Lu’s presence in the pool area raises

   no issue. As pled, the Complaint requires pure speculation as to whether Lu’s presence in the area

   was unauthorized. Assuming, for a moment, that other guests were allowed to be present in the

   area and were simply not permitted to participate in the pool party itself6, there is no indication

   that mere conversations between the party’s participants and non-participants were prohibited –

   even if actual participation in the party was age-restricted. In turn, there is no basis to allege that

   those crewmembers supervising the party were negligent by allowing Lu to merely converse with




   4
     In other words, whether the pool area on Deck 12 was strictly closed off to all guests not
   participating in the youth pool party, or whether other guests were permitted to be present in the
   pool area (i.e. swim, lounge, etc.) and were just not permitted to participate in the activities of the
   party itself.
   5
     Plaintiff references the “’Freestyle Daily’ info pamphlet” from the date of incident, attached as
   Exhibit “C” to the Complaint (see [D.E. 1-3]). The information provided in the pamphlet simply
   indicates that participation in the pool party was limited to participants ages 13-17; there is no
   indication that the pool and/or pool area was generally closed off to all other guests.
   6
     An assumption that is made possible by the lack of specificity and clarity in the factual
   allegations.

                                                         10
                                  CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
       FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 11 of 25



   Plaintiff. This is especially true in the absence of any allegation that the substance of the

   conversation between Lu and Plaintiff was sexual and/or otherwise inappropriate in nature.

           During this conversation, Lu allegedly invited Plaintiff “to leave the supposedly supervised

   teen party”. [D.E. 1, ¶22]. Notably, Plaintiff fails to allege or provide any factual support to indicate

   that the teen club participants were not free to leave the party at any point if they so desired, and/or

   that they required permission to do so. There is no indication that the supervising crew members

   would have been negligent in allowing Plaintiff to leave the party.

           Plaintiff claims that after leaving the pool area, she and Lu proceeded to an onboard bar on

   Deck 7. [D.E. 1, ¶22]. The Complaint alleges that Plaintiff’s status as a minor was or should have

   been known to Norwegian’s crew members at the bar because “underage passengers on the ship

   were given wristbands by Norwegian identifying them as minors” and thus prohibiting them from

   purchasing or consuming alcohol. [¶23, ¶24]. However, Plaintiff fails to allege that she was

   actually wearing the wristband at or near the time of the subject events, including during her time

   at the bar. Although she claims that four alcoholic beverages were “delivered to [her] by the

   Norwegian crewman without any attempt to verify her age by checking her room card or wristband

   or otherwise” [¶24], the simple facts are: (1) these drinks were purchased by Lu – an adult (i.e. not

   Plaintiff), Id.; and (2) Plaintiff has not alleged that she physically appeared to be underage such

   that the server(s) would have had reason to verify her status.

           Significantly, the Complaint contains no allegation(s) as to the details of any interaction

   between Plaintiff and Lu at the bar; there is no suggestion or indication that Lu was being sexually

   aggressive towards Plaintiff, making sexual advances towards Plaintiff, acting in a threatening

   manner towards Plaintiff, or otherwise acting inappropriately towards her. Thus, although Plaintiff

   alleges that by the time she and Lu left the bar, she was “already highly intoxicated” [D.E. 1, ¶25],



                                                       11
                                CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
     FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 12 of 25



   there is no basis to plausibly conclude that the eventual assault was foreseeable based on what was

   observed or what should have been observed. See H.S. v. Carnival Corporation, Case No. 16-

   20331-CIV-KING, 2016 WL 6583693 at *3 (S.D. Fla. 2016) (dismissing minor passenger’s

   similar sexual assault-based negligence claim against cruise line, holding: “the Complaint falters

   where it purports to allege facts plausibly showing the breach of duty was the proximate cause of

   Plaintiff’s injury, or that the criminal act by which Plaintiff was harmed was foreseeable based

   upon what Carnival observed or should have observed.”).7

            Plaintiff alleges that after leaving the bar, Lu directed her to a locker room in the fitness

   center where they had sexual intercourse. He then took her back to the teen pool party. [D.E. 1,

   ¶26, ¶27]. The Complaint alleges that “[t]he improper contact between Lu and C.W. continued in

   public spaces upon the ship, specifically the pool area, Bliss Bar, and other areas traversed between

   those locations”. [¶28]. However, the Complaint provides insufficient factual clarity and

   specificity to illuminate its definition of “improper contact”. The interaction between Plaintiff and

   Lu at the pool party was described as them merely being “engaged in conversation”. [¶22]8. The

   Complaint contains no allegation of physical contact between the two at the onboard bar. See [¶24,



   7
     Here, not only is there no allegation that any of the crewmembers in the bar actually observed
   that Plaintiff was intoxicated by the time she and Lu left together and failed to act (which would
   go to the “breach” element), but the allegations do not lead to the plausible conclusion that Plaintiff
   was in foreseeable danger when they left the bar based on any observable prior interaction between
   the two.
   8
     Defendant points out that although Plaintiff asserts that her status as a minor was or should have
   been known to Lu “because he approached her at a party specifically organized for adolescent
   passengers” [D.E. 1, ¶23], there is no allegation – and no factual support for the proposition – that
   Lu knew the nature of the party and/or that it was specifically organized for minor teenage
   passengers. There is also no allegation: (1) that Plaintiff ever specifically made Lu aware of her
   age (i.e. minority); (2) that Plaintiff was actually wearing the wristband given to underage
   passengers to designate their minority; (3) that Lu would have known what this wristband signified
   even if she was wearing it; or (4) that Lu ever saw Plaintiff’s room card identifying her as a minor.
   See [¶23].

                                                         12
                                  CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
       FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 13 of 25



   ¶25]. Plaintiff claims that after they left the bar, she was led to a locker room in the fitness center

   where the actual intercourse took place. There is no factual indication that any “improper contact”

   took place between the time they left the bar and when they entered the locker room.

          Significantly, although Plaintiff alleges that the vaguely-defined “improper contact”

   between she and Lu “continued in public spaces…for a sufficient period of time so that Norwegian

   crewmembers had sufficient opportunity to observe the activity and intervene to prevent…the

   ensuing sexual assault” [D.E. 1, ¶28], there are no facts provided to suggest that Lu was making

   sexual advances towards Plaintiff which were being rebuffed such that Norwegian’s crew

   members would have foreseen that she was in impending danger. See Doe v. Royal Caribbean

   Cruises, Ltd., No. 11-23323-CIV, 2011 WL 6727959 at *4 (S.D. Fla. 2011) (the court held that a

   passenger who claimed she was sexually assaulted by another passenger stated a valid cause of

   action for negligence against the cruise line, in part, because she alleged that the ship’s personnel

   saw her “staggering through the vessel in a state of obvious intoxication and repeatedly rebuffing

   attempts by her assailant to get her to enter the men’s bathroom.” (emphasis added). The court

   found that what the crew members observed “could plausibly put a reasonable defendant on notice

   of the impending danger to the plaintiff.”).

          From the facts and allegations pled, there is simply no plausible basis to conclude that

   Norwegian’s crew members should have known that Plaintiff was in any impending danger based

   on what was or could have been observed during the course of any interaction between Plaintiff

   and Lu. There is no plausible basis to conclude - from the (unsubstantiated) allegation that

   Norwegian’s crew members “failed to maintain adequate video surveillance” [D.E. 1, ¶37(o)] and

   “failed adequately to monitor the video surveillance” [¶37(p)] - that Defendant’s crew members

   could have foreseen that Plaintiff was in imminent danger even if they observed everything that



                                                       13
                                CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
     FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 14 of 25



   Plaintiff alleges to have occurred in public spaces9. The sexual assault of Plaintiff clearly

   constitutes an unforeseeable, intervening criminal act that breaks the causal link between any

   alleged negligence on the part of Norwegian and/or its crew members (which Defendant disputes)

   and Plaintiff’s injuries and damages. As such, the negligence claims must be dismissed.

            D. Count III: Fraud by Concealment

            In Count III, Plaintiff alleges that Norwegian knowingly and deliberately concealed and/or

   failed to disclose to passengers the purported risk of sexual assault and misconduct on its vessels

   both generally and with respect to minors. Plaintiff’s claim of fraud by concealment warrants

   dismissal because Plaintiff does not sufficiently plead the requisite elements of this cause of action

   and fails to satisfy the heightened pleading standard for fraud-based claims.

            To state a claim for fraudulent concealment, “a plaintiff must allege facts sufficient to

   establish the following: (1) the defendant concealed or failed to disclose a material fact; (2) the

   defendant knew or should have known that the material fact should be disclosed; (3) the defendant

   knew its concealment of the fact would induce the plaintiff to act; (4) the defendant had a duty to

   disclose the material fact; and (5) the plaintiff relied on the misrepresentation to his or her

   detriment.” Koski v. Carrier Corporation, 347 F.Supp.3d 1185, 1196 (S.D. Fla. 2017) (citing

   Aprigliano v. American Honda Motor Co., Inc., 979 F.Supp.2d 1331, 1342 (S.D. Fla. 2013)

   (Altonaga, J.)).

            A fraudulent concealment claim “is subject to the heightened pleading requirements of

   Federal Rule of Civil Procedure 9(b).” Koski, 347 F.Supp.3d at 1196 (citing Aprigliano, 979

   F.Supp.2d at 1341-42). Per Fed. R. Civ. P. 9(b), “[i]n alleging fraud or mistake, a party must state


   9
     Defendant notes that Plaintiff does not allege that any physical contact between she and Lu was
   forced/forceful or non-consensual such that anyone observing such interaction in person or through
   video surveillance would have foreseen that she was in danger.

                                                         14
                                  CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
       FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 15 of 25



   with particularity the circumstances constituting fraud or mistake.” “To meet this standard, a

   complaint needs to identify the precise statements, documents, or misrepresentations made; the

   time and place of, and the persons responsible for the alleged statements; the content and manner

   in which the statements misled the plaintiff; and what the defendant gained through the alleged

   fraud.” Koski, 347 F.Supp.3d at 1197 (citing W. Coast Roofing & Waterproofing, Inc. v. Johns

   Manville, Inc., 287 F.App’x 81, 86 (11th Cir. 2008)). “’The ‘particularity’ requirement serves an

   important purpose in fraud actions by alerting defendants to the precise misconduct with which

   they are charged and protecting defendants against spurious charges of immoral and fraudulent

   behavior.’” Koski, 347 F.Supp.3d at 1196 (quoting W. Coast Roofing & Waterproofing, Inc., 287

   F.App’x at 86). “When a plaintiff does not specifically plead the minimum elements of their

   allegation, it enables them to learn the complaint’s bare essentials through discovery and may

   needlessly harm a defendant’s goodwill and reputation by bringing a suit that is, at best, missing

   some of its core underpinnings, and, at worst, [grounded on] baseless allegations used to extract

   settlements.” Gayou v. Celebrity Cruises, Inc., No. 11-23359-Civ, 2012 WL 2049431 at *3 (S.D.

   Fla. 2012) (citation omitted).

          Here, Plaintiff vaguely asserts that “from at least 1999” through the date of the alleged

   subject incident, Norwegian knowingly and deliberately concealed and failed to disclose to its

   passengers – including Plaintiff - “the true risk and incidence of sexual assault or sexual

   misconduct aboard its vessels, both with regard to passengers in general and minor passengers in

   particular.” [D.E. 1, ¶53]. Plaintiff claims that this was accomplished via marketing campaigns,

   website representations, and congressional testimony wherein Norwegian “knowingly and falsely

   represented that cruising in general was safe, that cruising activities dedicated for minors were

   safe, that sexual assault or misconduct aboard its cruise vessels was uncommon, and that



                                                       15
                                CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
     FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 16 of 25



   Norwegian had zero tolerance for such misconduct.” Id. Plaintiff further alleges some sort of

   conspiratorial effort in which, “in concert with other cruise lines, [Norwegian] engaged in a

   coordinated disinformation campaign concerning the true security risks and incidence of sexual

   misconduct aboard cruises” through statements made by the Cruise Line International Association

   (CLIA). [¶54]. According to the Complaint, CLIA “falsely publicly represented that cruising was

   safe and the incidence of sexual assault or misconduct during cruises was low”. Id.

          Plaintiff’s fraudulent concealment claim is insufficiently pled for numerous reasons. First,

   Plaintiff fails to adequately allege that Norwegian’s purported “cover-up” involved the

   concealment of material facts. The Complaint asserts that Norwegian concealed the alleged risk of

   sexual assault on its vessels and instead represented to passengers - through various channels - that

   cruising was safe, that cruising activities dedicated for minors were safe, and that sexual assault

   aboard its cruise vessels was uncommon [D.E. 1, ¶53]. These representations, taken as true (i.e. if

   proffered by Norwegian), clearly constitute broad-based generalities not intended as strict

   representations of fact or exceptionless guarantees. This distinction is lent credence by the well-

   established maritime principle that “[a] carrier by sea [ ] is not liable to passengers as an insurer

   [of their safety], but only for its negligence.” Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d

   1332, 1334 (11th Cir. 1984) (citing Kermarec v. Compagnie Generale Transatlantique, 358 U.S.

   625, 632 (1959)). In this count, Plaintiff alleges fraud, not negligence, and any purported

   representations by Norwegian regarding the general safety of cruising both overall and/or as

   pertaining to minor passengers simply does not constitute an actionable, factual guarantee. See

   Alvarez v. Royal Caribbean Cruises, Ltd., 905 F.Supp.2d 1334, 1342 (S.D. Fla. 2012) (alleged

   misrepresentations made by the defendant cruise line on its website were no more than “non-

   actionable puffery and sales talk” not intended to be interpreted strictly and/or literally).



                                                       16
                                CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
     FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 17 of 25



             Second, while Plaintiff alleges that Norwegian concealed the purported risk of sexual

   assault aboard its vessels and that Plaintiff’s father relied on Norwegian’s representations of safety

   in booking the cruise and registering Plaintiff for the teen program [D.E. 1, ¶55, ¶56], Plaintiff

   fails to allege that Norwegian knew its concealment would induce Plaintiff to act.

             Third, Plaintiff’s fraud-based allegations fail to satisfy the “particularity” requirement of

   Fed. R. Civ. P. 9(b) as interpreted by courts in this district and the Eleventh Circuit. While the

   Complaint claims that Norwegian concealed the purported risk and incidence of cruise-related

   sexual misconduct through “marketing campaigns”, “representations on its website”, “publicized

   testimony…to Congress” [D.E. 1, ¶53], and “statements made by…the Cruise Line International

   Association” [¶54], it fails to identify with sufficient particularity any of the precise statements,

   representations, and/or testimony being referenced. See H.S. v. Carnival Corporation, Case No.

   16-20331-CIV-KING, 2016 WL 6583693 at *4 (S.D. Fla. 2016) (dismissing passenger’s similarly-

   grounded fraudulent concealment claim against cruise line due to lack of particularity; “Plaintiff’s

   fraudulent concealment claim is grounded on Carnival’s alleged knowledge and deliberate

   concealment of the fact that sexual assaults against passengers are a recurring problem on its ships.

   Indeed, the Complaint alleges that Carnival’s ‘marketing campaigns’ and ‘other representations’

   falsely state that cruising is ‘safe’ and that sexual assaults are ‘uncommon.’ However, the

   Complaint does not allege the time or place these allegations were made…Upon consideration, it

   is plain that these allegations are insufficient to meet the particularity requirements for pleading

   fraud claims”.).10


   10
      In the case at bar, Plaintiff similarly fails to provide sufficient particularity as to the time,
   location, and/or context/substance of any purported representation(s) of “safety” made by
   Norwegian; e.g., the Complaint vaguely – and without any factual support - claims that
   Norwegian’s alleged concealment occurred “from at least 1999” through the date of the subject
   incident. [D.E. 1, ¶53].

                                                          17
                                   CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
        FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 18 of 25



             Finally, and most significantly, Plaintiff’s fraudulent concealment claim is meritless on its

   face. First, the existence of publicly available data – based on mandatory reporting requirements -

   regarding the incidence of sexual assaults on cruise ships demonstrates that Norwegian does not

   conceal such information. In his concurring opinion in K.T. v. Royal Caribbean Cruises, Ltd.,

   Eleventh Circuit Chief Judge Carnes specifically noted the existence of publicly available data

   regarding sexual assaults on cruise ships, stating: “[s]ince 2010 cruise lines have been required to

   keep records of all complaints about certain crimes – including sexual assault and rape – that occur

   aboard any of their ships during a cruise ‘that embarks or disembarks passengers in the United

   States.’ Cruise lines must report those complaints to the FBI and the Department of Transportation.

   The DOT has a statutory duty to compile the reports and publish quarterly ‘statistical

   compilation[s]’ about certain crimes – including sexual assault and rape – that occur on board

   cruise vessels. Those compilations are called Cruise Line Incident Reports. Cruise Line Incident

   Reports, U.S. Dep’t Transp., https://www.transportation.gov/mission/safety/cruise-line-incident-

   reports (last updated Apr. 17, 2019).” 931 F.3d 1041, 1047 (11th Cir. 2019) (citations omitted). As

   Chief Judge Carnes stated, cruise lines, including Norwegian, have been required for the past

   decade to keep records of – and report – the occurrence of sexual assaults on their vessels, and the

   Department of Transportation has been statutorily required to publish public reports containing

   statistical compilations of such occurrences. Thus, Norwegian can hardly be accused of concealing

   such information.

             Moreover, Norwegian’s public website11 (https://www.ncl.com) contains a page titled

   “Safety and Security Information”. See Norwegian Website: “Safety and Security Information”,


   11
     Although outside the “four corners of the Complaint”, Defendant references Norwegian’s
   website in response to Plaintiff’s invocation of the website and its content in her pleading. See,


                                                          18
                                   CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
        FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 19 of 25



   attached hereto as Exhibit “A”. On this page, under a section titled “Additional Information”,

   Norwegian conspicuously provides a link titled “US Department of Transportation”. Upon

   clicking on this link, users are taken to a page titled “Cruise Line Incident Reports”, containing

   each and every Cruise Line Incident Report published by the Department of Transportation since

   the record-keeping and reporting requirements went into effect in 2010. See Norwegian Website:

   “Cruise Line Incident Reports”, attached hereto as Exhibit “B”. As Chief Judge Carnes noted,

   these publicly available reports contain data regarding certain crimes – including sexual assault –

   that have occurred on cruise ships during the specified periods from January 2010 until the present.

   Users are able to open and review these reports at any time. In providing prospective passengers

   with free and easy access to these reports on its own website, Norwegian does anything but conceal

   information regarding sexual assaults as alleged by Plaintiff.

          In light of the reporting requirements, the public availability of pertinent information, and

   the information freely and openly provided on Norwegian’s own website, Plaintiff’s allegation of

   fraudulent concealment is meritless on its face. Count III must be dismissed.

          E. Count IV: Negligence Per Se

          Count IV alleges negligence per se against Norwegian based on the purported violation of

   federal maritime statutes governing passenger vessel safety and security. This claim warrants

   dismissal because: (1) Plaintiff fails to allege the purported statutory violation(s) with enough

   particularity and/or specificity to maintain a valid cause of action; and (2) this count can be

   sufficiently subsumed by the other negligence claim(s); it need not be pled as a separate and

   independent cause of action.




   e.g., [D.E. 1, ¶15]. In Count III for Fraud by Concealment, Plaintiff specifically adopts, re-alleges,
   and incorporates by reference the allegation(s) of ¶15 into this count. See [¶50].

                                                       19
                                CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
     FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 20 of 25



             “Negligence per se is the violation of a statute ‘which establishes a duty to take precautions

   to protect a particular class of persons from a particular injury or type of injury.’” Skye v. Maersk

   Line, Case No. 11-21589-CIV-ALTONAGA/Simonton, 2011 WL 13114093 at *3 (S.D. Fla. 2011)

   (quoting N. Ins. Co. of N.Y. v. Pelican Point Harbor, Inc., No. 3:05cv184, 2006 WL 1285078 at

   *8 (N.D. Fla. 2006)). “[T]he elements of negligence per se are: (1) violation of a regulation; (2)

   causing the type of harm that the regulation was intended to prevent; and (3) injury to a member

   of the class of persons intended to be protected by the regulation.” Mordechaev v. Jet Ski Exotics,

   LLC, Civil Action No. 16-23867-Civ-Scola, 2017 WL 7794296 at *2 (S.D. Fla. 2017) (quoting

   Lemma Ins. (Europe) Co. v. Rumrunner Sport Fishing Charters, Inc., No. 8:11-CV-2110-T-

   33TBM, 2012 WL 254134 at *2 (M.D. Fla. 2012)).

             In Count IV, Plaintiff states that, per 46 U.S.C. § 30102, the owner and master of a vessel

   are liable for personal injury to a passenger “caused by the neglect or failure to have competent

   security on the vessel.” [D.E. 1, ¶62]12. The Complaint then asserts that a violation of part B of

   subtitle II gives rise to liability for “failure to comply with the relevant rules and regulations

   promulgated pursuant to those statutes.” [¶63]. Plaintiff identifies “those statutes” as sections 3507

   and 3508 contained within part B of subtitle II. [¶64]. Without even cursorily addressing their

   actual content or the substance of the specific provisions contained therein, Plaintiff simply states

   that sections 3507 and 3508 concern “Passenger Vessel Security and Safety Requirements” and

   “Crime Scene Preservation Training for Passenger Vessel Crewmembers”, respectively (codified

   as part of the Cruise Vessel Security and Safety Act of 2010 (CVSSA)). [¶64]. After referencing

   these statutes merely by title, Plaintiff conclusively alleges: (1) “Norwegian failed to meet the


   12
     The precise wording of 46 U.S.C. § 30102, in pertinent part, states: “The owner and master of a
   vessel, and the vessel, are liable for personal injury to a passenger or damage to a passenger’s
   baggage caused by – (1) a neglect or failure to comply with part B or F of subtitle II of this title”.

                                                          20
                                   CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
        FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 21 of 25



   minimum standards required under the CVSSA because the security staff employed on board the

   M/S Pearl were incompetent and failed to act within generally accepted law enforcement and

   security guidelines, policies and procedures regarding prevention of sexual assaults and protection

   of minor passengers, and were thus negligent” [¶66]; and (2) “Plaintiffs are within the class of

   persons intended to be protected by these statutes, fare paying cruise vessel passengers.” [¶65].

          By merely referencing sections 3507 and 3508 by title without providing any meaningful

   insight into their content and/or identifying any specific provisions therein, Plaintiff does not

   connect the alleged failure on the part of the ship’s security staff to any supposedly violated

   provisions of these statutes. Plaintiff asserts that Norwegian “fail[ed] to comply with the relevant

   rules and regulations promulgated pursuant to those statutes” yet fails to identify any of the

   specific, purportedly relevant rules and regulations that Norwegian failed to comply with.

   Similarly, Plaintiff claims that Norwegian “failed to meet the minimum standards required under

   the CVSSA” yet gives no indication as to what such standards are. Without doing so, the allegation

   that the security staff “were incompetent and failed to act within generally accepted law

   enforcement and security guidelines, policies and procedures” amounts to nothing more than a

   purely legal conclusion. Likewise, by conclusively alleging that C.W. – as a cruise passenger –

   was within the class of persons intended to be protected without providing any meaningful insight

   into the statutes’ content, Plaintiff renders this assertion a purely legal conclusion. Essentially,

   Plaintiff has done nothing more than identify a regulation(s) and claim that Norwegian violated it;

   the Complaint provides no specificity whatsoever as to what aspect of the regulation(s) was

   violated as to allow Defendant to respond in a meaningful way. For this reason, Plaintiff’s claim

   should be dismissed. See Skye v. Maersk Line, 2011 WL 13114093 at *3 (S.D. Fla. 2011)

   (Altonaga, J.) (this Court dismissed an injured plaintiff’s negligence per se claim against a ship



                                                       21
                                CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
     FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 22 of 25



   owner by holding: “Plaintiff, in conclusory fashion, asserts Defendant committed negligence per

   se because Defendant allegedly violated certain federal statues (sic) and regulations…He further

   asserts the violations caused his injuries. Nonetheless, Plaintiff fails to allege any facts in support

   of his negligence per se claim. Instead, he asserts only legal conclusions…The broad-brush

   conclusions of the negligence per se claim merely state that Defendant violated statutes and

   regulations, and that those violations amount to negligence per se. This equates to no more than

   ‘an unadorned, the-defendant-unlawfully-harmed-me accusation,’ which is insufficient under Rule

   12(b)(6). Also, the Complaint does not provide Defendant with sufficient notice of what duties it

   violated in order for Defendant to frame a proper responsive pleading, violating Rule 12(e).”

   (emphasis added; citations omitted)).

           Count IV further warrants dismissal because the alleged violation of federal maritime

   safety statutes (characterized as negligence per se) does not give rise to a separate and independent

   cause of action; such alleged statutory violation is properly pled as evidence of general negligence.

   As this Court held in Skye v. Maersk Line, Ltd. Corp., “[c]ase law supports this. Courts tend to

   disfavor pleading negligence per se as a separate claim because it is not deemed to be independent

   from general negligence. Rather, negligence per se is ‘the application of an evidentiary

   presumption whereby a plaintiff can satisfy the duty and breach elements of a general negligence

   claim as a matter of law.’” No. 11-21589-CIV, 2011 WL 4528305 at *2 (S.D. Fla. 2011) (Altonaga,

   J.) (citations omitted). In opting to dismiss the plaintiff’s negligence per se claim, this Court stated:

   “To that end, Plaintiff’s negligence per se claim can be sufficiently subsumed by Claim I, the Jones

   Act negligence claim. Accordingly, Plaintiff’s negligence per se claim is dismissed.” Id. Here,

   since Plaintiff has already brought general negligence claims against Norwegian (Counts I and II),

   the claim for negligence per se should be similarly dismissed.



                                                       22
                                CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
     FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 23 of 25



          F. Punitive Damages

          In each of the four counts alleged in the Complaint, Plaintiff pleads an entitlement to

   punitive damages. See [D.E. 1, ¶40, ¶49, ¶60, ¶68]. However, recent decisions from the Eleventh

   Circuit and the U.S. Supreme Court make the unavailability of punitive damages in personal

   injury-based passenger maritime claims clear. In Eslinger v. Celebrity Cruises, Inc., the Eleventh

   Circuit court stated: “Our court has held that plaintiffs may not recover punitive damages…for

   personal injury claims under federal maritime law.” 772 Fed.Appx. 872, 872 (Mem) (11th Cir. June

   28, 2019) (citations omitted). Only days prior to the Eslinger decision, the U.S. Supreme Court

   rejected an attempt to expand maritime law so as to authorize punitive damages claims, finding

   that “[t]he lack of punitive damages in traditional maritime law cases is practically dispositive.”

   The Dutra Group v. Batterton, 139 S.Ct. 2275, 2284 (June 24, 2019).

          This Honorable Court affirmed these principles in Doe v. NCL (Bahamas) Ltd., Case No.

   19-21486-CIV-ALTONAGA/Goodman (S.D. Fla. 2019). In Doe, a minor cruise passenger alleged

   that she was sexually assaulted by the defendant’s cabin steward and filed a multi-count Complaint

   against the cruise line pursuant to federal maritime law. The plaintiff sought punitive damages

   with respect to each count. This Court, citing the Eslinger decision from the Eleventh Circuit,

   struck down the plaintiff’s punitive damages claim. See Order on Defendant’s Motion to Dismiss

   [D.E. 45], attached hereto as Exhibit “C”, striking the plaintiff’s claim for punitive damages; see

   pertinent excerpts from Transcript of Motion Hearing on Defendant’s Motion to Dismiss [D.E.

   52], attached hereto as Exhibit “D”, containing a discussion of the plaintiff’s punitive damages

   claim and laying out this Court’s reasoning for striking it down (with portions highlighted for ease

   of reference). Because Plaintiff’s personal injury-based claims here are governed by federal

   maritime law, Plaintiff cannot maintain claims for punitive damages in the Eleventh Circuit and/or



                                                       23
                                CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
     FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 24 of 25



   per the ruling of the United States Supreme Court. Plaintiff’s claim for punitive damages must be

   stricken/dismissed.

          G. Conclusion

          WHEREFORE, Defendant, NCL (BAHAMAS) LTD., d/b/a NORWEGIAN CRUISE

   LINE, respectfully requests that the Court enter an Order granting its Motion to Dismiss Plaintiff’s

   Complaint, with prejudice, and granting any and all further relief deemed just and proper.

          Dated: February 6, 2020
                 Miami, Florida
                                                            Respectfully submitted,

                                                            FOREMAN FRIEDMAN, P.A.

                                                    BY: /s/ Avi C. Shoham______
                                                            Avi C. Shoham, Esq. (FBN 1005219)
                                                            ashoham@fflegal.com
                                                            Jeffrey E. Foreman, Esq. (FBN 0240310)
                                                            jforeman@fflegal.com
                                                            Darren W. Friedman, Esq. (FBN 0146765)
                                                            dfriedman@fflegal.com
                                                            One Biscayne Tower, Suite 2300
                                                            2 South Biscayne Boulevard
                                                            Miami, FL 33131
                                                            Tel: 305-358-6555/Fax: 305-374-9077
                                                            Counsel for Defendant

                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

   Court via CM/ECF on this 6th day of February, 2020. I also certify that the foregoing was served

   on all counsel or parties of record on the attached Service List either via transmission of Notices

   of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel

   or parties who are not authorized to receive electronic Notices of Filing.


                                                            By: /s/ Avi C. Shoham______
                                                                    Avi C. Shoham, Esq.

                                                       24
                                CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
     FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 12 Entered on FLSD Docket 02/06/2020 Page 25 of 25



                                         SERVICE LIST
                           CASE NO.: 19-24441-CIV-ALTONAGA/Goodman


    Philip M. Gerson, Esq.                                    Darren W. Friedman, Esq.
    pgerson@gslawusa.com                                      dfriedman@fflegal.com
    filing@gslawusa.com                                       sargy@fflegal.com
    Edward S. Schwartz, Esq.                                  Avi C. Shoham, Esq.
    eschwartz@gslawusa.com                                    ashoham@fflegal.com
    Nicholas I. Gerson, Esq.                                  jmaganani@fflegal.com
    ngerson@gslawusa.com                                      alanauze@fflegal.com
    David Markel, Esq.                                        Jeffrey E. Foreman, Esq.
    dmarkel@gslawusa.com                                      jforeman@fflegal.com
    Raul G. Delgado II, Esq.                                  FOREMAN FRIEDMAN, PA
    rdelgado@gslawusa.com                                     One Biscayne Tower – Suite #2300
    cbenedi@gslawusa.com                                      2 South Biscayne Boulevard
    GERSON & SCHWARTZ, P.A.                                   Miami, FL 33131
    1980 Coral Way                                            Tel: 305-358-6555/Fax: 305-374-9077
    Miami, FL 33145-2624                                      Counsel for Defendant
    Tel: 305-371-6000/Fax: 305-371-5749
    Counsel for Plaintiff




                                                       25
                                CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
     FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
